DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 12/8/2021 that has been entered, wherein claims 3-19 are pending, claims 1, 2 are canceled and claims 6-10 are withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 11, 12, 14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsumata et al. (US 2011/0103153 A1).
Regarding claim 17, Katsumata teaches a three-dimensional (3D) memory device(Fig. 3), comprising: 

a memory layer(24, ¶0049), disposed in an O-shaped opening(21, ¶0050) from the O-shaped openings(21, ¶0050) and at least partially overlapping the plurality of conductive layers(14, 12, ¶0042) and the plurality of insulating layers(15, ¶0042), wherein the memory layer(24, ¶0049)  has a U-shaped cross-sectional profile parallel to the stacking direction(Fig. 3);
a channel layer(33, ¶0050), disposed in a same opening of the O-shaped opening(21, ¶0050) which the memory layer(24, ¶0049)  is disposed in and at least partially overlapping the memory layer(24, ¶0049), wherein the channel layer(33, ¶0050) has a U-shaped cross-sectional profile parallel to the stacking direction(Fig. 3); and 
a switching element(34, 28, 34, ¶0052), comprising: 
a channel plug(34, ¶0052), disposed over the multi-layers stacking structure(ML, 12, ¶0042) and electrically connecting to the channel layer(33, ¶0050); 
a gate dielectric layer(28, ¶0052), surrounding the channel plug(34, ¶0052); and 
agate(SG, ¶0052), surrounding the gate dielectric layer(28, ¶0052).


Regarding claim 11, Katsumata teaches 3D memory device according to claim 17, wherein the channel layer(33, ¶0050) has a second U-shaped cross-sectional profile parallel(Fig. 5) to a top surface of the multi- layers stacking structure(ML, 12, ¶0042).

Regarding claim 12, Katsumata teaches 3D memory device according to claim 11, further comprising: 
a second channel plug(34 contacting BL, ¶0052) disposed over the multi-layers stacking structure(ML, 12, ¶0042); wherein the channel plug(34 contacting SL, ¶0052) is electrically connecting to one end of the second U-shaped cross-sectional profile of the channel layer(33, ¶0050), and the second channel plug(34 contacting BL, ¶0052) is electrically connecting to the other end of the second U-shaped cross-sectional profile of the channel layer(33, ¶0050); 
a second gate dielectric layer(28 around 34 contacting BL, ¶0052), surrounding the second channel plug(34 contacting BL, ¶0052); and 
a second gate(SG around 34 contacting BL, ¶0052), surrounding the second gate dielectric layer(28 around 34 contacting BL, ¶0052).



Regarding claim 15, Katsumata teaches 3D memory device according to claim 12, further comprising a bottom gate layer(BG, ¶0058) disposed underlying the multi-layers stacking structure(ML, 12, ¶0042) and connected to a bottom of the second U-shaped cross-sectional profile of the channel layer(33, ¶0050).

Regarding claim 16, Katsumata teaches 3D memory device according to claim 15, wherein at least one tunnel field-effect transistor switch(37, ¶0058) is formed on an intersectional point of the bottom gate layer(BG, ¶0058), the bottom of the second U-shaped cross-sectional profile of the channel layer(33, ¶0050) and the channel layer(33, ¶0050).

Regarding claim 18, Katsumata teaches 3D memory device according to claim 17, further comprising: a groove(54, ¶0121) filled with an isolation body(16, ¶0121) extending along the stacking direction in the at least one opening(23, ¶0050) and along a direction perpendicular to the stacking direction passing through [a space between] two or more than two of the O-shaped openings(21, ¶0050).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumata et al. (US 2011/0103153 A1) in view of Takahashi et al. (US 2014/0264525 A1) of record .


Takahashi teaches a three-dimensional (3D) memory device(Fig. 19D) comprising landing contact pad(2001, ¶0157), disposed in the at least one opening(84, opening in 121A, ¶0054), respectively in contact with the channel plug(2003, ¶0157)  and the channel layer(1, ¶0158), and insulated(via layer 121A) from the gate(16D, ¶0161). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Katsumata, to include a landing contact pad, disposed in the at least one opening, respectively in contact with the channel plug and the channel layer, and insulated from the gate, as taught by Takahashi, in order to improve the inhibit performance of the NAND string(¶0157).

Regarding claim 13, Katsumata teaches 3D memory device according to claim 12, but is silent in regards to a first landing contact pad, disposed in the at least one opening(23, ¶0050), respectively in contact with the channel plug(34, ¶0052) and the one end of the second U-shaped cross-sectional profile of the channel layer(33, ¶0050), and insulated from the gate(SG, ¶0052); and 
a second landing contact pad, disposed in the at least one opening(23, ¶0050), respectively in contact with the second channel plug(34, ¶0052) and the other end of 

Tang teaches a 3D memory device(Fig. 29) comprising a first landing contact pad(2301, ¶0054), disposed in the at least one opening(1110, ¶0043), respectively in contact with the channel plug(2501, ¶0056) and the one end of the channel layer(1841, ¶0054), and insulated from the gate(2260, ¶0055). Modifying the device of Katsumata with the landing contact pad of Tang, would result in a second landing contact pad, disposed in the at least one opening, respectively in contact with the second channel plug and the other end of the second U-shaped cross-sectional profile of the channel layer, and insulated from the second gate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Katsumata, to include a first landing contact pad, disposed in the at least one opening, respectively in contact with the channel plug and the one end of the second U-shaped cross-sectional profile of the channel layer, and insulated from the gate; and a second landing contact pad, disposed in the at least one opening, respectively in contact with the second channel plug and the other end of the second U-shaped cross-sectional profile of the channel layer, and insulated from the second gate, as taught by Tang, in order to provide a relatively low resistance connection between channel and other components of memory device(¶0054).



Takahashi teaches a three-dimensional (3D) memory device(Fig. 4A) the groove(groove in 1, filled with 2) filled with the isolation body(2, ¶0083) contacts a portion of a portion of the channel layer(1, ¶0064) having the U-shaped cross- sectional profile perpendicular to the stacking direction(vertical). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Katsumata so that the groove filled with the isolation body contacts a portion of the channel layer having the U-shaped cross- sectional profile perpendicular to the stacking direction, as taught by Takahashi, in order to form a compact vertical NAND(¶0063).

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumata et al. (US 2011/0103153 A1) in view of Miyamoto et al(US 2016/0181264 A1) of record.
Regarding claim 4, Katsumata teaches 3D memory device according to claim 17, but is silent in regards to a source conductor layer, disposed underlying the multi-layers stacking structure(ML, 12, ¶0042) and in contact with the channel layer(33, ¶0050); 

Miyamoto teaches a 3D memory device(Fig. 7B), further comprising: a source conductor layer(362w inside of 632nn, ¶0061), disposed underlying the multi-layers stacking structure(44(K+1)e-431a) and in contact with the channel layer(516e, ¶0058); and a via plug(362w inside of 660’nn, ¶0069), passing through the multi-layers stacking structure(44(K+1)e-431a) and in contact with the source conductor layer(362w inside of 632nn, ¶0061). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Katsumata, to include a source conductor layer, disposed underlying the multi-layers stacking structure and in contact with the channel layer; and a via plug, passing through the multi-layers stacking structure and in contact with the source conductor layer, as taught by Miyamoto, in order to have a larger contact area(¶0061) and to increase the reliability of the memory element(¶0066).
Response to Arguments
Applicant’s arguments with respect to claim 17,  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892